DETAILED ACTION

Appeal
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 10/05/2020, PROSECUTION IS HEREBY REOPENED. A Notice of Allowance is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                       

                                                                                                                                                                                 
Allowable Subject Matter
Claims 1-13 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Balazy et al. (U.S. Patent No. 6,422,256) disclose a control apparatus (Figs. 1-6) for delivery of a process gas, comprising: an inlet conduit (22) to receive the process gas; a valve (30) fluidly coupled to the inlet conduit (22) and alterable between an open condition and a closed condition, the valve (30) having a first conductance (inherently has a conductance) and being downstream (Fig. 1) of the inlet conduit (22); a characterized restrictor (28) inserted into an opening of the valve (30), said characterized restrictor (28) being adjacent to and in series (Fig. 1) with the valve (30), the characterized restrictor (28) having a second conductance 
Balazy et al. does not render obvious in combination with the other claim limitations wherein a ratio of the first conductance to the second conductance is 10:1 or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753